SUPPLEMENTAL EXAMINER'S AMENDMENT
A supplemental examiner’s amendment to the record appears below. This examiner’s amendment is in addition to the previous examiner’s amendment and notice of allowance mailed on November 30, 2020.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Ce Li (Reg. No. 70,305) on January 22, 2021.
The application has been amended as follows: 
In the claims
	Claim 3 is amended to replace the terminal semicolon with a period as follows: 
3. (currently amended) The computer-implemented method of claim 1, further comprising: 
maintaining an electronic database that stores data associated with interactions between said retailer and its customers over said at least two different retail sales channels[[;]].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        January 29, 2021